DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on March 3, 2021 is acknowledged.  The traversal is on the ground(s) that Claim 1, representative of Invention I, is directed to a ferrous brake rotor having a friction surface, wherein the friction surface includes a first segment hardened casing thickness and the hub surface includes a hub hardened casing thickness, and wherein the first segment hardened casing thickness is greater than the hub hardened casing thickness. Claim 9, representative of Invention II, is directed to a method for manufacturing a ferrous member having a friction surface, including turning, burnishing, and heat treating a portion of the friction surface to provide the distinctive feature as called for in claim 1.
Efficiency, both on the part of Applicant and also on the part of the Patent Office, mandates that where the claims have common distinctive features, such as here, all claims should be examined together. 
This is not found persuasive because claims 1-8 are directed to the structure and physical characteristics of a brake rotor.  In claims 9-20 the claims are directed to a method for manufacturing a ferrous member (claim 9) and a method for manufacturing a ferrous rotational member (claim 11).   A ‘ferrous member’ and a ‘ferrous rotational member’ are broader limitations than a brake rotor and therefor are directed to a broader range of mechanical components than a brake rotor.  The brake rotor could be made by another process such as casting/molding with known finishing steps.  Given the breadth of the independent method claims 9,11 (also a different statutory class of invention than the structural claims) a serious burden therefore exists.  The claims also are capable of supporting separate patents.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 3, 2021.
Claim Objections
Claims 12 objected to because of the following informalities:  Claim 12 line 3 “fiction” should be –friction--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 the limitation on line 5 of “… wherein the step of nitrocarburizing the rotational member nitrocarburizing the rotational member diffuses…” is not understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. U.S. 2014/0143992.
Regarding claim 11 Xiong et al. shows one of applicant’s prior applications including a method for manufacturing a ferrous rotational member that includes the steps of turning, burnishing and nitrocarburzing to form a rotational member as claimed.  See paragraphs 0029-0031 and claim 5.
Lacking in Xiong is the specific limitation of using the blunt tool to ‘thicken’ the first portion nanocrystallized microstructure.
However in light of applicant’s description on page 2 of their specification (para 0005) of the prior art documents – which presumably includes Xiong—this idea is inherent in Xiong and would be an obvious result of the burnishing step.
Therefore it would have been obvious to have used the blunt tool to ‘thicken’ the first portion as claimed to provide a nanocrystallized microstructure on the surface of the rotor that may be more resistant to corrosion and wear for a specific vehicle application.
Regarding claims 15,16 to have generated the claimed surface roughness by the manufacturing process of Xiong would have been obvious simply to adapt the rotor to a specific vehicle .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong as applied to claim 11 above, and further in view of Beer et al. 6,186,293.
Regarding claim 13 Xiong lacks specifically mentioning the depth of any grooves formed in the rotor.
However it is noted in paragraph 0054 the thickness of the nanocrystallized microstructure is anywhere from 3-7 microns.
Beer shows the known concept of providing grooves in the rotor to promote better airflow/cooling and braking effectiveness during wet conditions.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided grooves in the brake rotor of Xiong, as taught by Beer, but with the claimed depth so as not to compromise the surface integrity for the reason above.
Allowable Subject Matter
Claims 12,14,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9,10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/6/21